Citation Nr: 1206046	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and possibly others.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, to include jungle rot and leukocytoclastic vasculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2005 and December 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the December 2005 rating decision denied entitlement to service connection for hepatitis C and complications.  The Veteran only perfected an appeal for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition ,and entitlement to service connection for an acquired psychiatric disability and back disability.  See 38 C.F.R. § 20.200 (2011).  Accordingly, the hepatitis C claim is not presently before the Board for consideration.  

The Board also observes that the Veteran's claim for depression was separately adjudicated in the December 2005 rating decision, and the Veteran only appealed the denial of his claim for service connection for PTSD, a back disability, and a skin condition.  However, the U.S. Court of Appeals for Veterans Claims (Court) has since held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  As a consequence, the Board is considering the Veteran's claim on appeal as encompassing all possible psychiatric disabilities, and not just PTSD.

By history, it is noted that, in August 1970, the New York RO denied the Veteran's claim of entitlement to service connection for fungus.  The Veteran did not appeal the determination, and therefore it became final.  In January 2005, the Veteran filed an informal claim of entitlement to service connection for a skin condition.  In the December 2005 determination currently on appeal, the RO noted that new and material evidence was needed to reconsider the claim for a skin condition.  When new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  

Here, a question is presented as to whether the current skin condition claim is a new claim, or whether it is an attempt to reopen the previously denied fungus claim.  A review of the record indicates that the Veteran attributes his current skin condition to jungle rot he experienced during service.  As the Veteran's descriptions of his claims and the symptoms of his disability are the same with respect to both his 1970 and 2005 claims, the Board finds that these are not independent claims based on separate and distinctly diagnosed conditions.  Accordingly, new and material evidence is needed to reopen the previously denied fungus/skin condition claim.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Velez v. Shinseki, 23 Vet. App. 199, 203 (2009).  Because the Board must independently determine whether new and material evidence has been submitted to reopen a previously denied claim, the skin condition issue has been recharacterized on the title page as a reopening claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and other possible conditions, a back disability, and a skin condition to include jungle rot and leukocytoclastic vasculitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin condition was previously denied by the RO in August 1970.  The appellant was notified of the last decision, but did not perfect an appeal of the decision.

2.  Evidence submitted subsequent to the final August 1970 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied the claim for service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim to reopen the claim for service connection for a skin condition, there is no reason to belabor the impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, since any error in notice or assistance is harmless.  However, it is reiterated that additional development is required prior to consideration of the reopened claim for service connection for a skin condition, and such required development is addressed in the REMAND section below.

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

An August 1970 rating decision denied the Veteran's claim of entitlement to service connection for fungus after the Veteran failed to report for a scheduled examination.  The evidence before VA at the time of that decision consisted of the Veteran's service medical records.  The August 1968 Report of Medical History reflects a finding of jungle rot (fungus), first attack.  The pertinent evidence received since the August 1970 rating decision includes VA treatment records dated through 2010, VA examination reports, and additional statements from the Veteran.  A September 2005 VA treatment report shows a diagnosis of leukocytoclastic vasculitis.  A November 2005 VA examination report reflects that the Veteran has tinea pedis and onychomycosis.  In addition, during the August 2012 Travel Board hearing, the Veteran testified that his skin condition started on his feet while in service.  

The 2005 VA treatment report and examination reports, and the Veteran's hearing testimony, both of which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran has current symptoms of a skin condition.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a skin condition.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a skin condition, to include jungle rot and leukocytoclastic vasculitis, is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  An examination is necessary when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  

Skin Condition

Regarding the Veteran's claim for service connection for a skin condition, as noted above, service treatment records show that the Veteran was diagnosed with jungle rot during service.  The Veteran was afforded a VA examination in November 2005, at which time diagnoses were made of tinea pedis and onychomycosis.  The examiner further noted that the Veteran had vasculitis.  While a March 2003 VA treatment report indicates that the Veteran's vasculitis is associated with his Hepatitis C, no opinion regarding etiology of his tinea pedis and onychomycosis is of record.  In light of the Veteran's diagnosis of jungle rot in service, the Board finds that an additional examination is necessary to determine if any current skin condition is related to service.

Psychiatric Condition

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and other conditions, VA regulations require, for PTSD claims, medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2011).

The Board notes that, effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony alone may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if (1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and( 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran asserts that his PTSD and/or other psychiatric conditions are due to a variety of stressor events that he experienced during service, including fear of hostile military or terrorist activity, an in-service personal assault, and other events.  A June 1968 service treatment report shows an impression of schizophrenic reaction, schizoaffective type versus manic-depressive reaction, manic type.  Service treatment records also include an August 1968 Report of Psychiatric Evaluation which notes diagnoses of sociopathic personality disturbance and anti-social reaction.  The August 1968 Report of Medical History indicates that the Veteran attended the Mental Hygiene clinic for depression and worry.  

VA treatment records dating from 2005 through 2010 reflect a diagnosis of PTSD.  According to the November 2005 and November 2006 VA C&P examination reports, a diagnosis of depressive disorder not otherwise specified was noted.  The November 2006 physician also opined that the Veteran's current mental disorder did not have its onset in service, though the explanation as to why not was far from clear.  Although the November 2006 VA physician indicated that, aside from depressive disorder, no other Axis I psychiatric disorders were identified, an August 2007 administrative note from J.S.C., a licensed clinical social worker, states that the Veteran suffers from PTSD, military combat related.  As to the apparent diagnosis from the social worker, there is no indication that this diagnosis of PTSD conforms to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.125 (2011).  It is indicative, however, of a possible diagnosis.  As such, an additional psychiatric examination of the Veteran is necessary in order to determine whether an acquired psychiatric disorder, to include PTSD and/or any other psychiatric disorder is present, and if so, whether any such disorder(s) is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As part of the examination on remand, the VA mental health professional will need to specifically assess whether the in-service personal assault stressor occurred, and whether the Veteran has a stressor that is related to his fear of hostile military or terrorist activity, including during his service in Vietnam.  See 38 C.F.R. § 3.304(f)(3), (5) (2011).  Additionally, before the examination is scheduled, the agency of original jurisdiction (AOJ) will need to send another personal assault development letter to him that advises the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and also allows him to submit this type of evidence or advise VA of potential sources of such evidence.  While a personal assault letter was sent to the Veteran in May 2006, the letter was confusing as to what was being requested, and a much more clear letter is presently being used by VA.  Sending the new letter will provide the Veteran with an opportunity to provide essential information concerning the claimed in-service personal assault.  

Back Condition

In addition, the Board finds that a VA medical examination is necessary in order to clarify the diagnosis of the Veteran's back disability and to determine whether a back disability is medically related to the Veteran's period of service.

The Veteran asserts that his back disability is due to service.  The Veteran's service treatment records are negative for any diagnoses or treatment of a back disability.  Specifically, the August 1968 Report of Medical Examination indicates that evaluation of the spine was normal.  However, according to the August 1968 Report of Medical History, the Veteran reported experiencing recurrent back pain while in service.

Following service, there is evidence of a post-service diagnosis of a spine disability.  In that regard, a November 2005 VA treatment report notes a diagnosis of lumbar strain and muscle spasms.  According to a November 2005 VA examination report, a VA clinician noted a diagnosis of chronic lumbosacral strain with degenerative spondyloarthritis.  Thus, the Board finds that a medical opinion as to the nature and etiology of any current back disability needs to be obtained on remand.

Prior to the examination, the AOJ will need to obtain and associate with the record copies of all records of treatment received at the West Palm Beach VAMC, or affiliated clinics, from August 2010 to the present.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1. Obtain and associate with the claims file copies of all records of treatment received by the Veteran at the West Palm Beach VAMC from August 2010 to the present.  

2.  Send the Veteran an in-service personal assault/military sexual trauma development letter, and allow an appropriate period of time for response.  

3.  Following the completion of the above, schedule the Veteran for a VA skin examination to determine whether he has a current skin condition, to include tinea pedis or onychomycosis and, if so, whether it is at least as likely as not that any current skin condition is related to the jungle rot or any other event, injury, or disease in service.  The claims folder must be made available for the examiner to review.  All indicated tests, if any, should be conducted.

In providing the above opinion, the examiner is asked to specifically comment on the records showing jungle rot in 1968 and VA treatment records showing diagnoses of tinea pedis, onychomycosis, and vasculitis.

All pertinent pathology should be noted in the report. With regard to any diagnosed skin condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed skin condition is related to an event, injury, or disease in service.

A complete rationale must be provided for all opinions rendered.  In the extraordinary circumstance that the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for an Initial PTSD VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, depression, and possible other conditions.  The claims folder must be made available for the examiner to review.  All indicated tests, if any, should be conducted.

As part of the examination, the examiner is specifically directed to assess in the appropriate manner whether an in-service personal assault stressor occurred, and whether the Veteran has a stressor that is related to his fear of hostile military or terrorist activity, including during his service in Vietnam.  Further, if a diagnosis of PTSD is appropriate, the examiner should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, an in-service personal assault/military sexual trauma, or any other identified event, injury or disease in service.  

The examiner should also address whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed acquired psychiatric disorder or PTSD is related to service.  In making these diagnoses, the examiner should fully consider and discuss the various in-service psychiatric diagnoses that are discussed above in the body of the Board's remand decision and in the service treatment records.  

A complete rationale must be provided for all opinions rendered.  In the extraordinary circumstance that the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Schedule the Veteran for a VA spine examination to determine the nature, extent, and etiology of any current back disability.  The claims folder must be made available for the examiner to review.  All indicated tests, if any, should be conducted.  All pertinent pathology should be noted in the report.

With regard to any diagnosed back disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed back disability is related to an event, injury, or disease in service.

A complete rationale must be provided for all opinions rendered.  In the extraordinary circumstance that the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


